FILED
                            NOT FOR PUBLICATION                             NOV 13 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EUGENIO COLON,                                   No. 13-35875

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05640-JLR

       v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.

                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                      Argued and Submitted October 15, 2015
                               Seattle, Washington

Before: KOZINSKI, W. FLETCHER and FISHER, Circuit Judges.

      Eugenio Colon appeals the district court’s judgment affirming the

administrative law judge’s (ALJ) denial of his application for disability insurance

benefits and supplemental security income under Titles II and XVI of the Social

Security Act. We affirm.



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The ALJ provided “specific, clear and convincing reasons” supported by

substantial evidence for concluding Colon was not credible. See Molina v. Astrue,

674 F.3d 1104, 1112 (9th Cir. 2012). The ALJ gave seven independent rationales

for her finding, all but one of which are valid. The six valid rationales constituted

specific, clear and convincing reasons to discount Colon’s credibility. See

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

      2. The ALJ did not improperly reject the opinions of five examining sources

and one non-examining source. The ALJ provided “specific and legitimate reasons

that are supported by substantial evidence in the record” for discounting the

contradicted medical opinions of each examining source. See Lester v. Chater, 81

F.3d 821, 830-31 (9th Cir. 1996). The opinion of the non-examining source was

ambiguous, and the ALJ properly resolved the ambiguity by citing “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (quoting Magallanes v.

Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). The ALJ also considered Colon’s

GAF scores and, consistent with 20 C.F.R. §§ 404.1527(c), 416.927(c) and SSR

06-03p, discounted them because they provided little information on occupational

functioning.




                                           2
      3. The ALJ did not err by failing to consider in her residual functional

capacity assessment medical evidence she determined to be noncredible because

she “was not required to incorporate evidence from . . . opinions . . . which were

permissibly discounted.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1197 (9th Cir. 2004).

      AFFIRMED.




                                          3